        Case 3:19-cv-02561-WHO Document 115 Filed 12/07/20 Page 1 of 8




 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     ROXANE A. POLIDORA (CA Bar No. 135972)
 2   roxane.polidora@pillsburylaw.com
     LEE BRAND (CA Bar No. 287110)
 3   lee.brand@pillsburylaw.com
     Four Embarcadero Center, 22nd Floor
 4   San Francisco, CA 94111
     Telephone: (415) 983-1000
 5   Facsimile: (415) 983-1200

 6   Attorneys for Defendant
     STARKIST CO.
 7

 8                             UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10

11   WARREN GARDNER, et al., on behalf of               Case No. 3:19-cv-02561-WHO
     themselves and all others similarly situated,
12                                                      STARKIST CO.’S OPPOSITION TO
                            Plaintiffs,                 PLAINTIFFS’ MOTION FOR
13                                                      ISSUANCE OF LETTER
            v.                                          ROGATORY
14
     STARKIST CO., a Delaware Corporation,              Date:     January 6, 2021
15                                                      Time:     2:00 p.m.
                            Defendant.                  Place:    Courtroom 2, 17th Floor
16                                                      Judge:    Hon. William H. Orrick
17

18

19

20

21

22

23

24

25

26

27

28

                                                              OPPOSITION TO MOTION FOR LETTER ROGATORY
                                              4828-9119-5347.v2                  Case No. 3:19-cv-02561-WHO
          Case 3:19-cv-02561-WHO Document 115 Filed 12/07/20 Page 2 of 8




 1   I.      INTRODUCTION

 2           Following the Court’s dismissal of Dongwon Industries Co. Ltd. (“Dongwon” or

 3   “DWI”) with prejudice from this litigation, Plaintiffs now move for issuance of a letter

 4   rogatory to seek discovery from DWI. Plaintiffs’ Motion is based on the false premise that

 5   “Dongwon owns or controls the fishing vessels that capture StarKist tuna.” Motion at 2. In

 6   fact, as already explained to Plaintiffs, StarKist “procures a small minority of its raw fish

 7   from DWI”—“approximately 3% of StarKist’s overall raw fish supply” so far this year—

 8   and does so “via the same arms-length purchasing process that StarKist utilizes with its

 9   other raw fish suppliers.” StarKist’s Discovery Letter at 3. Moreover, StarKist has already

10   agreed to “produce contracts of purchase for tuna incorporated into StarKist branded

11   Products sold in the United States, and relevant documents required by such contracts

12   including NOAA Form 370s, captain’s statements, and StarKist ‘Dolphin Safe’

13   certificates.” StarKist’s RFP Responses at 15. Such contracts and associated documents

14   already reflect the tuna that StarKist sources from DWI and the fishing methods that DWI

15   uses to catch that tuna.

16           Plaintiffs told StarKist their true interest in seeking discovery from DWI: Plaintiffs

17   hope to discover that DWI utilizes fishing practices that they deem unseemly, and then

18   employ a guilt by association strategy. Brand Decl. ¶ 3. As Plaintiffs admit in their

19   Motion, however, this case is about StarKist’s representations “that its tuna products” are

20   dolphin safe and whether dolphins are harmed “by its fishing methods.” Motion at 1

21   (emphasis added).

22           In sum, StarKist has already agreed to provide information about all “boats that

23   supplied tuna for StarKist products,” including boats owned by DWI. StarKist’s Discovery

24   Letter at 3. However, “[b]oats fishing for tuna that does not end up in StarKist products are

25   simply not relevant to this litigation, regardless of who owns those boats.” Id. at 3-4.

26   Accordingly, the discovery sought from DWI is either duplicative or irrelevant and the

27   Court should deny Plaintiffs’ Motion.

28
                                                    1
                                                               OPPOSITION TO MOTION FOR LETTER ROGATORY
                                               4828-9119-5347.v2                  Case No. 3:19-cv-02561-WHO
           Case 3:19-cv-02561-WHO Document 115 Filed 12/07/20 Page 3 of 8




 1   II.      PROCEDURAL HISTORY

 2            A.     DWI’s Dismissal with Prejudice

 3            Plaintiffs initially named DWI as a defendant in their June 17, 2019 First Amended

 4   Complaint. See Dkt. 37 (“FAC”). On December 2, 2019, the Court dismissed DWI from

 5   this action for lack of personal jurisdiction and denied Plaintiffs’ request for jurisdictional

 6   discovery. Gardner v. StarKist Co., 418 F. Supp. 3d 443, 462, 466 (N.D. Cal. 2019). In

 7   holding that the FAC failed to allege that StarKist operated as DWI’s alter ego, the Court

 8   noted that Plaintiffs offered no “facts regarding the marketing and product relationship

 9   between Dongwon and StarKist” but rather only “bluster.” Id. at 464. In holding that the

10   FAC failed to allege an agency relationship between the companies and finding

11   jurisdictional discovery inappropriate, the Court similarly described Plaintiffs’ “conclusory

12   allegation that ‘Dongwon controlled all aspects of StarKist’s canned tuna business’” as

13   “attenuated and bare.” Id. at 465-66 (quoting FAC ¶ 107).

14            On December 23, 2019, in the still-operative Second Amended Complaint, Plaintiffs

15   once again named DWI as a defendant. See Dkt. 75 (“SAC”). On March 31, 2020, the

16   Court once again dismissed DWI from this action for lack of personal jurisdiction, this time

17   with prejudice, and once again denied jurisdictional discovery. Gardner v. StarKist Co.,

18   No. 19-CV-02561-WHO, 2020 WL 1531346, at *5-7 (N.D. Cal. Mar. 31, 2020). The SAC

19   still failed to allege alter ego liability because it merely realleged “that Dongwon ‘directly

20   participated in’ StarKist’s false advertising campaign,” and the Court had “already rejected

21   these allegations as insufficient to establish ‘conduct amounting to bad faith.’” Id. at *6.

22   As for agency, the Court likewise held that “the SAC includes the same conclusory

23   allegation that I previously found inadequate.” Id. at *5 n.1.

24            B.     Plaintiffs’ DWI-Related Discovery to StarKist

25            Notwithstanding DWI’s dismissal from the case with prejudice, Plaintiffs

26   nevertheless baldly sought broad discovery about DWI through StarKist. For example,

27   Plaintiffs attempted to define the terms “StarKist,” “You,” and “Your” in their discovery

28   requests as “including, without limitation, Dongwon.” Declaration of Stuart A. Davidson in
                                                   2
                                                               OPPOSITION TO MOTION FOR LETTER ROGATORY
                                               4828-9119-5347.v2                  Case No. 3:19-cv-02561-WHO
        Case 3:19-cv-02561-WHO Document 115 Filed 12/07/20 Page 4 of 8




 1   Support of Plaintiffs’ Motion for Issuance of Letter Rogatory, Ex. B (“StarKist’s RFP

 2   Responses”) at 7. Plaintiffs also more directly sought broad information about DWI from

 3   StarKist, including: “All Documents and Communications relating to any harm or killing,

 4   whether intentional or unintentional, of dolphins by any fishing by Your fishing fleet, or

 5   any boat in which You or Your owners have any financial interest.” Id. at 13 (RFP No. 5)

 6   (emphasis added); see also id. at 15 (RFP No. 8), 17 (RFP Nos. 10-11), 50-51 (RFP Nos.

 7   49-50).

 8             StarKist and Plaintiffs first met and conferred about Plaintiffs’ discovery requests

 9   on September 22, 2020. See Declaration of Lee Brand filed herewith (“Brand Decl.”) ¶ 2.

10   During that conversation, StarKist’s counsel specifically pointed out that RFP No. 5

11   broadly included any and all DWI fishing activities, regardless of whether such fishing had

12   anything to do with the tuna sold by StarKist that is the focus of this litigation. Id.

13   Plaintiffs’ counsel responded that they indeed wanted to know about any harm to dolphins

14   caused by DWI, and asserted that if StarKist’s parent company is harming dolphins in any

15   way, that fact, in and of itself, would render it misleading for StarKist to label its tuna

16   products as dolphin safe. Id. ¶ 3. StarKist’s counsel stated that this theory was neither

17   reflected in the SAC nor a plausible way in which Plaintiffs could establish their claims

18   against StarKist. Id. ¶ 4.

19             On October 29, 2020, Plaintiffs sent StarKist a letter asserting that StarKist had

20   improperly objected to discovery requests seeking information about DWI. Brand Decl.

21   Ex. 1 (“Plaintiffs’ Discovery Letter”) at 5. Notably, Plaintiffs wrote:

22             [I]t is curious that StarKist would claim that Plaintiffs are not entitled to documents
               concerning Dongwon’s services to and communications with StarKist when
23             StarKist repeatedly claims in its Responses that “it does not own, operate, or hold
               any financial interest in any fishing vessels.” That may well be true, but that just
24             proves the relevance of information regarding Dongwon, which is not only
               StarKist’s parent company, but one of the largest fishing companies in the world
25             that captures much, if not all, of the tuna put in StarKist’s products.

26   Id.; see also id. at 5-6 (confirming that references to “Your owners” were intended to

27   “specifically incorporate boats owned or operated by Dongwon”).

28
                                                      3
                                                                 OPPOSITION TO MOTION FOR LETTER ROGATORY
                                                 4828-9119-5347.v2                  Case No. 3:19-cv-02561-WHO
        Case 3:19-cv-02561-WHO Document 115 Filed 12/07/20 Page 5 of 8




 1          On November 19, 2020, StarKist responded with a letter clarifying its objections to

 2   Plaintiffs’ DWI-related discovery requests. Brand Decl. Ex. 2 (“StarKist’s Discovery

 3   Letter”) at 3-4. First, the letter addressed Plaintiffs’ wildly inaccurate assertions about the

 4   StarKist-DWI relationship, stating in relevant part:

 5          Plaintiffs premise the relevance of these [DWI-related] RFPs on the strikingly false
            assertion that DWI “captures much, if not all, of the tuna put in StarKist’s
 6          products.” In reality, StarKist procures a small minority of its raw fish from DWI.
            For example, total fish purchases from DWI year to date are approximately 3% of
 7          StarKist’s overall raw fish supply. And such procurement is conducted via the same
            arms-length purchasing process that StarKist utilizes with its other raw fish
 8          suppliers.

 9   Id. at 3; see also Brand Decl. ¶ 7. Next, StarKist’s Discovery Letter confirmed that it was

10   not objecting to a request for information about DWI’s “boats that supplied tuna for

11   StarKist products, but that such a request was already reflected in RFP No. 7.” Id.; see also

12   Brand Decl. ¶ 4; StarKist’s RFP Responses at 15 (Response to RFP No. 7) (agreeing to

13   “produce contracts of purchase for tuna incorporated into StarKist branded Products sold in

14   the United States, and relevant documents required by such contracts including NOAA

15   Form 370s, captain’s statements, and StarKist ‘Dolphin Safe’ certificates”). Rather,

16   StarKist’s objection was limited to providing information about “[b]oats fishing for tuna

17   that does not end up in StarKist products,” because such information is “simply not relevant

18   to this litigation, regardless of who owns those boats.” StarKist’s Discovery Letter at 3-4.

19          C.      Plaintiffs’ Letter Rogatory

20          Plaintiffs now seek the same discovery directly from DWI, asking the Court to

21   approve categories of document requests regarding: “(a) Dongwon’s procurement of tuna

22   for StarKist; (b) Dongwon’s use of fishing methods such as purse seine nets, FADs, and

23   longlines to capture tuna for StarKist; and (c) dolphin harm or deaths during Dongwon’s

24   capture of tuna.” Motion for Issuance of Letter Rogatory (“Motion”) at 2. More

25   specifically, Plaintiffs seek to serve DWI with sixteen separate document requests, only six

26   of which—Nos. 4 through 8 and 16—are limited in any way to materials relevant to

27   StarKist or its business. See [Proposed] Request for International Judicial Assistance

28   (Letter Rogatory) Re: Dongwon Industries Co. Ltd., Attach. A (the “DWI Requests”).
                                               4
                                                               OPPOSITION TO MOTION FOR LETTER ROGATORY
                                               4828-9119-5347.v2                  Case No. 3:19-cv-02561-WHO
        Case 3:19-cv-02561-WHO Document 115 Filed 12/07/20 Page 6 of 8




 1   Further, notwithstanding the fact that the Court’s Standing Order for Civil Cases requires a

 2   meet and confer and a concise joint statement of five pages or less in the event of a

 3   discovery dispute, Plaintiffs filed their full-blown Motion without ever mentioning to

 4   StarKist their intention to seek a letter rogatory from this Court. See Brand Decl. ¶ 8.

 5   III.   ARGUMENT

 6          Plaintiffs acknowledge that this Court has no obligation to issue their requested

 7   letter rogatory, but rather that the question of “‘[w]hether to issue such a letter is a matter of

 8   discretion for the court.’” Motion at 3 (quoting Pesch v. Indep. Brewers United Corp.,

 9   2014 WL 5106985, at *2 (N.D. Cal. Oct. 10, 2014) (quoting Asis Internet Servs. v. Optin

10   Glob., Inc., No. C-05-05124 JCS, 2007 WL 1880369, at *3 (N.D. Cal. June 29, 2007))).

11   Moreover, Plaintiffs acknowledge that the Court should reject the DWI Requests if they are

12   not “‘relevant to any party’s claim or defense and proportional to the needs of the case,’” id.

13   (quoting Fed. R. Civ. P. 26(d)(1)); and that Plaintiffs themselves “‘bear[] the burden of

14   demonstrating that proceeding [through the Hague Convention] is necessary and

15   appropriate,’” id. at 4 (quoting Metso Minerals Inc. v. Powerscreen Int’l Dist. Ltd., 2007

16   WL 1875560, at *2 (E.D.N.Y. June 25, 2007)).

17          Plaintiffs cannot meet this burden with respect to the six StarKist-Related DWI

18   Requests because they are duplicative of discovery that StarKist has already agreed to

19   produce and thus neither proportional to the needs of the case nor necessary. See, e.g.,

20   Pesch, 2014 WL 5106985, at *3 (denying letter rogatory because “the information

21   Defendants seek ‘can be obtained from some other source that is more convenient or less

22   burdensome’” (quoting Fed. R. Civ. P. 26(b)(2)(C))). As set forth above, StarKist has

23   already agreed to produce its contracts of purchase for all the raw fish that goes into the

24   tuna products at issue in this litigation, including its purchases from DWI. See StarKist’s

25   RFP Responses at 15 (Response to RFP No. 7); Brand Decl.¶ 4. Such contracts require,

26   and include as attachments, various other purchase-specific documents including NOAA

27   Form 370s, captain’s statements, and StarKist’s own required “Dolphin Safe” certificate.

28   Id. These documents will identify to Plaintiffs the core information sought by DWI
                                                   5
                                                                OPPOSITION TO MOTION FOR LETTER ROGATORY
                                                4828-9119-5347.v2                  Case No. 3:19-cv-02561-WHO
         Case 3:19-cv-02561-WHO Document 115 Filed 12/07/20 Page 7 of 8




 1   Request Nos. 4 through 8—i.e., all DWI boats that supplied the tuna in StarKist’s Products,

 2   the captains of such boats, the fishing methods used to catch such tuna, and the amount paid

 3   for the tuna. See Brand Decl. ¶ 9.1

 4            Plaintiffs cannot meet their burden with respect to the remaining ten DWI Requests

 5   because they are based on speculation regarding DWI’s fishing practices, which are

 6   irrelevant to Plaintiffs’ claims to begin with, and thus similarly neither proportional to the

 7   needs of the case nor necessary. See, e.g., Pesch, 2014 WL 5106985, at *2 (denying letter

 8   rogatory because “discovery request is a fishing expedition based on speculation”); Asis,

 9   2007 WL 1880369, at *4 (denying letter rogatory due to lack of “concrete evidence to

10   support” purported relevance). In various iterations, these document requests broadly seek

11   any and all information that DWI has about dolphin safety. Plaintiffs acknowledge that

12   DWI “is one of the world’s largest fishing companies,” “leading Korea’s fishing industry”

13   and “sailing across the five oceans,” Motion at 4, but do not seek to tether the requests in

14   any way to the small percentage of DWI’s fishing activity used to supply a small

15   percentage of the fish for the StarKist products at issue in this litigation. What is more, all

16   ten requests lack a limitation to fishing related to U.S. commerce, and most lack a limitation

17   to fishing for tuna. In short, the majority of the DWI Requests seek this Court’s assistance

18   in conducting an audit of DWI’s worldwide fishing practices in the hopes of finding some

19   evidence of harm to dolphins that Plaintiffs can use to smear StarKist based on the entities’

20   corporate relationship. Neither discovery in U.S. civil litigation nor the Hague convention

21   is intended to serve such a purpose.

22   IV.      CONCLUSION

23            StarKist respectfully requests that the Court deny Plaintiffs’ Motion.

24
     1
         DWI Request No. 16 seeks communications between StarKist and DWI regarding
25
         dolphin safety. While StarKist disputes that there is any particular significance to
26       communications with DWI on this subject, it has nevertheless broadly agreed to “produce
         non-privileged documents that relate to the dolphin safety of StarKist branded Products
27       sold in the United States,” see StarKist’s RFP Responses at 43 (Response to RFP No. 40),
         which would plainly include communications about the dolphin safety of its relevant tuna
28       products with any of its tuna suppliers.
                                                     6
                                                               OPPOSITION TO MOTION FOR LETTER ROGATORY
                                               4828-9119-5347.v2                  Case No. 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 115 Filed 12/07/20 Page 8 of 8




 1      Dated: December 7, 2020

 2                                PILLSBURY WINTHROP SHAW PITTMAN LLP
                                  ROXANE A. POLIDORA
 3                                LEE BRAND
                                  Four Embarcadero Center, 22nd Floor
 4
                                  San Francisco, CA 94111
 5
                                  By:              /s/ Roxane A. Polidora
 6                                                      Roxane A. Polidora
 7                                Attorneys for Defendant
                                  STARKIST CO.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             7
                                                        OPPOSITION TO MOTION FOR LETTER ROGATORY
                                        4828-9119-5347.v2                  Case No. 3:19-cv-02561-WHO
